Citation Nr: 0739376	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-42 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Graves' Disease.

2.  Entitlement to service connection for dermatitis, claimed 
as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel






INTRODUCTION

The veteran had active service from November 1990 to May 
1991.  He served in Southwest Asia from December 29, 1990, to 
April 19, 1991.  He had approximately seven months of active 
service prior to November 1990, and prior and subsequent 
reserve service.  The veteran's reserve obligation ended in 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran was scheduled, at his request, for a Travel Board 
hearing before a Veterans Law Judge at the RO in February 
2006; he did not appear.

The issue of entitlement to service connection for dermatitis 
is discussed in the remand portion of this decision, below, 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required on the part of the appellant.



FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran's Graves' Disease is due 
to any incident or event in active military service.  



CONCLUSION OF LAW

Graves' Disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In March 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the March 2003 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the August 2003 
rating decision, October 2004 SOC, and February 2005 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60 day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.

The RO did not afford the veteran a VA examination for 
Graves' Disease, on the stated basis that there is sufficient 
medical evidence to decide the claim, and the Board agrees.  
In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are:  
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
there is competent evidence of a current diagnosis of Graves' 
Disease, as will be discussed below.  The Board does not 
find, however, that there is credible evidence which tends to 
show that there was an in-service event, injury, or disease 
connected to Graves' Disease.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of 
an examination in order to decide the claim on the merits.  
38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.303(a) (2007).  Under the law, 
active service includes (1) active duty, (2) any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and (3) any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a).  In 
other words, service connection is available for injuries 
and/or diseases incurred during active duty or active duty 
for training but (except for the exceptions listed in this 
paragraph) only for injuries, and not diseases, sustained on 
inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 
(1994).

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training is generally duty (other than full-
time duty) prescribed for Reserves, or duty performed by a 
member of the National Guard of any State (other than full-
time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  
Annual training is an example of active duty for training 
while weekend drills are inactive duty.  Presumptive periods 
do not apply to active duty for training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The veteran's service medical records (SMRs) for reserve and 
active duty do not show any treatment for Graves' Disease.  
At an April 1990 physical examination his endrocrine system 
was found to be normal.  In April 1995 the veteran checked in 
a medical history report that he did not have thyroid 
trouble, and his endocrine system was found to be normal upon 
examination.

Private medical records show that the veteran was diagnosed 
with hyperthyroidism (Graves' Disease) in January 1999.  His 
symptoms included weight loss, tremors, and heat intolerance.  
After six months the Tapazole was stopped because the veteran 
became hypothyroid.  In September 2001 he was put back on 
Tapazole because he had been experiencing tremors, heat 
intolerance, fatigue, some shortness of breath, and had lost 
approximately five to ten pounds.  A May 2003 uptake and 
thyroid scan showed a mild goiter and was consistent with 
hyperthyroidism.

The veteran wrote in November 2003 that while on active duty 
he had noticed daily bouts of fatigue and that he would be 
hot when everyone else was cold, which he attributed to signs 
of Graves' Disease.  However, the record does not contain any 
complaints of these symptoms or treatment for Graves' Disease 
contemporaneous to the veteran's active service.  There are 
no treatment records related to Graves' Disease or these 
symptoms before the 1999 diagnosis.  As discussed above, the 
SMRs show that in April 1990 and April 1995 the veteran's 
endocrine system was found in physical examinations to be 
normal.

The Board recognizes the sincerity of the arguments advanced 
by the veteran that his Graves' Disease is service connected 
and that the symptoms he describes as having occurred in 
service show this.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, Graves' Disease is a complex 
disorder which requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Graves' Disease, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for Grave's Disease is denied.


REMAND

The veteran alleges that he suffers from dermatitis which is 
a manifestation of an undiagnosed illness resulting from his 
service in Operation Desert Shield/Desert Storm.  He is a 
Persian Gulf War veteran, having served in the Southwest Asia 
theater of operations during the Persian Gulf War from 
December 29, 1990, to April 19, 1991.  38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(d).

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Further, lay persons are 
competent to report objective signs of illness.  Id.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

The veteran's representative argued in his November 2007 
Written Brief Presentation that 38 C.F.R. § 3.317 exceeds 
VA's statutory authority by unduly restricting compensation 
for veterans of the Persian Gulf War suffering from illnesses 
that cannot be diagnosed.  The representative requested that 
this issue be referred to the VA General Counsel for an 
opinion on whether the regulation exceeds VA's statutory 
authority under Public Law No. 103-446.  The Board is not 
referring this matter to the General Counsel, because the 
representative provided no specificity as to how he believes 
the regulation restricts the statute.

A review of the SMRs shows that on October 2, 1989, the 
veteran complained of a rash on his back.  In June 1993, he 
complained of irritating blemishes on both upper arms that 
were approximately 1 cm. in diameter and red in color.  He 
also had a slight headache; he was told to use calamine 
lotion.  The examiner felt that the veteran had possible 
insect bites of an unknown species.  Later the same day he 
complained of a general malaise and the examiner felt that he 
could have fatigue from working in a high temperature area.  
In January 1995 the veteran had a rash in the brachial region 
and had suffered a headache and neck pain the previous 
evening.  The physician who examined him felt that it was due 
to a possible tick bite, but no tick was found.  The veteran 
indicated on an April 1995 medical history form that he did 
not have any skin disease, and his skin was found to be 
normal upon examination.

The record does not show that the veteran has had any 
treatment for a skin condition since 1995.  In November 2003 
he wrote that he had a rash on his lower back, groin area, 
buttocks, and upper legs.  The veteran wrote that this began 
while he was on active duty in Desert Storm, and that he uses 
over-the-counter creams which provide some relief.

The veteran was scheduled for a Persian Gulf War protocol 
examination, but according to a handwritten note in the 
claims file it was cancelled by VA in October 2005.  By law, 
assistance to a veteran in processing a claim shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The record shows that the veteran was 
treated for dermatitis, which was not diagnosed on multiple 
occasions beginning in 1989, and his representative indicated 
in his November 2007 written brief presentation that the 
veteran would like a Persian Gulf War protocol examination.

The record also shows that the RO did not notify the veteran 
of the requirements for service connection for the 
manifestations of an undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the veteran and 
his representative a letter explaining 
the requirements for service connection 
for the manifestations of an 
undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  In 
addition, the RO should request that 
the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to 
obtain any additional evidence not of 
record that pertains to the claim for 
service connection for dermatitis 
claimed as due to undiagnosed illness 
or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117.  The RO 
should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.	After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to 
undergo a VA examination which conforms 
to the current guidelines for 
conducting Persian Gulf War 
examinations.  The claims file, to 
include a complete copy of this Remand, 
must be made available to the 
physician(s) designated to examine the 
veteran, and the report of the 
examination(s) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to 
the examiner(s) prior to the completion 
of his or her report), and all clinical 
findings should be reported in detail.

a.	The examiner should thoroughly 
review the claims file prior to 
the examination.

b.	The examiner should conduct a 
comprehensive general medical 
examination, and provide details 
about the onset, frequency, 
duration, and severity of symptoms 
of dermatitis and state what 
precipitates and what relieves 
them.

c.	With respect to each complaint or 
symptom, the examiner should 
specifically state whether any of 
the veteran's complaints or 
symptoms of dermatitis are 
attributable to a known diagnostic 
entity.  If there is a known 
diagnosis that can be medically 
explained, the examiner should 
offer an opinion as to whether it 
is at least as likely as not 
(i.e., there is at least a 50 
percent probability) that the 
diagnosed disability was incurred 
in or aggravated by active 
service.

d.	If the veteran suffers from any 
signs or symptoms that are 
determined not to be associated 
with a known clinical diagnosis, 
the examiner should indicate 
whether any such condition meets 
the regulatory definition of 
either an undiagnosed illness or a 
medically unexplained chronic 
multisymptom illness. 

3.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for dermatitis, claimed as a 
manifestation of an undiagnosed illness 
pursuant to 38 U.S.C. § 1117.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issues 
currently on appeal since the January 
2005 SSOC.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


